Case 4:20-cv-04151 /Document 1-1 Filed on 12/04/20\Iin TXSD Page 1 of 2

EXHIBIT 1
» 5 ld GAWIUBIVeEly Tiepalcu wi
Hetatatutytatetetatas Gate

Libyan National Oil Corporation
December 30", 2019

         

    
 

     

  

 

st [e onta elaiertite ; Wetec Contact Information Invoice Number per Mat ier Leste)

) Alpine Armoring Inc. “NAME: Karen Brown a : i ip ath ond oar,
4170 Lafayette Center Drive COMPANY: Libyan National Oil Corporation eae LNOCS Dec. 20 1 2019 ‘
Chantilly, Virginia 20151, USA ; EMAIL: Karen.Brown@libyanoc-us.com rr ai | ee

| «TEL.: +1.703.371.7371 MOBILE: 713.589.7155 x 113 be

|) FAX: +1.703.471.0202 ; ADDRESS; 2200 Post Oak Blvd. Suite 17100 F ; s

1 CONTACT: Dan Diana ee CITY: Houston, Texas 77056 Nnvo i -e

_. EMAIL: Dan.Diana@alpineco.com é; e

= ; = si nie ae
fn 2 RIPTIO Wop =]= '* a.

4 NEW Custom-Armored Suburban 3500HD LT YES 6C02-545 | $348,000 $348,000

 

VIN: 1GN8KMKG4GR327545 — White on Two-Tone Black/Grey Leather
High Protection Level: A11/B7+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 OEM Spare Wheel/Tire/Run-Flat Combo SWHL35001 $1.850 $7,400
i CIF - Ocean Freight in 20/49 ft. Container to a Port in Libya ALP-TRK1 | $15,800 $15,800
e (Insurance Included in shipment)
- TURNAROUND & SHIPPING DESCRIPTION SUBTOTAL (CIF Libyan Port) $371,200
_ || The invoice includes the completed STOCK as shown in this presentation. This vehicle is ready for
immediate shipping upon receipt of the 100% payment. The Spare OEM Wheel/Tire/Run-flats will be TAXES AND OTHER COSTS $0

    

         

ready in 2 — 3 weeks and can be shipped separately if needed. This vehicle IS subject to U_S.
| Department of Commerce Export License. Issuance of Export License will take 2 — 4 weeks.

POLE NSL tlt ss!

aos t salable

 

 

 

™100% ($371,200) payment is due upon issuance of this invoice as this STOCK vehicle is READY- BANK... ee

     
     

 

TO-SHIP. Payment shail be wire-transferred to the following bank account in U.S.A. Beneficiary................. Alpine Armoring
Account #........:..0c000 435035190770

   

   

This Order is based on Buy

ROUTING. eececesvsorsesnnon 026009593
er's Purchase Order # NOC-1 FT Code............... BOFAUS6SXXX

oe Es

aoe

 
